DETAILED ACTION
This Office Action is in response to the communication filed on 02/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16045107 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-2, 8-9 and 15-16 are allowed. 
The references cited on the Information Disclosure Statement, submitted on 02/11/2021, have been carefully reviewed and do not change the allowability of this application, for which a Notice of Allowance was previously mailed on 12/30/2020 stating a Reason for Allowance. 
The present invention is directed to: techniques to improve security in blockchain networks. In some implementations, a linking request is received from a node. The node requests to be linked to a blockchain network. The linking request includes a digital code. One or more consensus verification messages are received from one or more blockchain nodes of the blockchain network. Each consensus verification message indicates whether a respective blockchain node approves or denies the linking request. A consensus verification result is determined based on the one or more consensus verification messages. In response to determining that the linking request is approved by the one or more blockchain nodes, the digital code is stored into the blockchain network as a digital certificate of the node.
The Information Disclosure Statement filed 02/11/2021 cited the following references: Arnold et al (“Arnold,” US 20160260169), Smith et al (“Smith,” US 
Arnold is directed to: systems and methods described herein relate to processing financial transactions using a computer network that stores a distributed ledger, and particularly, to updating the distributed ledger based on data messages received from validation servers that each store a portion of the ledger corresponding to a respective asset. The systems and methods described herein employ the distributed ledger to control visibility of transactions to the general marketplace, but still provide swift and assured completion of transactions and visibility and audit capability for regulators.
Smith is directed to: a method and system of revoking an attestation transaction regarding information of a user is provided. The method is implemented on a computer system having one or more physical processors configured by machine-readable instructions which, when executed perform the method, including generating a signed revocation transaction to revoke the previously attested information, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a verifiable record of transactions; and sending the signed revocation transaction to the centralized or distributed ledger and revoking the attestation transaction by spending cryptocurrency associated with the attestation transaction.
Song is directed to: a method for using authentication information is provided. The method includes steps of: (a) a managing server, if a request for using the authentication information is acquired, acquiring a transaction ID corresponding to a specific user's identification information; (b) the managing server acquiring an output of 
Falk directed to: a method for secure processing of an authorization verification request front a unit requesting authorization verification, the authorization verification request being included in a transaction of a block chain, wherein a registration entity performs a check on a block chain data structure and on the transaction protected by the block chain and, in the event of a successful check, forwards the authorization verification request to a certification entity. The authorization verification request is included in a transaction and the registration entity performs a check on a block chain data structure and on the transaction. The transaction and the authorization verification request are protected by the block chain. In particular, the authorization verification request can no longer be altered retrospectively and information that has been transmitted to the registration entity within the context of the authorization verification request is stored in the block chain and protected against manipulation.
For example, none of the prior art references listed on the Information Disclosure Statement (filed 02/11/2021) teach or suggest the steps of independent claims 1, 8 and 15: the linking request comprising a to-be-verified digital certificate indicating identity 
Therefore, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-3774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES J WILCOX/           Examiner, Art Unit 2439



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439